DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to remarks filed 6/30/2020.
2.	Claim 1 is pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites scale-like which is deemed indefinite by the Office. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Phillip et al. (US6,569,529).
Phillip et al. discloses an infrared-reflective coating composition comprising a resin component [col.16;ln25-40] and the below pigment layered body 

    PNG
    media_image1.png
    510
    917
    media_image1.png
    Greyscale
 wherein Ti-based absorber can include trace amounts of titanium dioxide [col.8;ln37-45] (reads on surface treatment); about 20nm [col.6ln40-52]. Phillips et al. discloses a refractive index of 1.65 or greater (column 7, lines 5-7). Phillips et al. disclose that the dielectric layers have a thickness of about 100 nm to about 800 nm (column 7, lines 1-3) (read on limitation). Further Phillip does not disclose the pigment having a diameter of less than 1um [entire document]. Further the surface-tension adjustment is optional.
It is noted the metal thin film layer is about 20nm which the term about permits some flexibility and therefore encompasses values on either side of the claimed value including 15nm. In re Erickson 145 USPQ 207 (CCPA 1965). Thus making it obvious to modify Phillip with the above guidance and arrive at the instant invention in the absence of new or unexpected results.  

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US4,916,014).
	Weber et al. discloses an infrared reflecting paint composition comprising a resin component [col.3;ln17-23] and a silver metal coated on each side with a dielectric material such as titanium dioxide [col.2;ln61-67]. The thickness of the metal is 10nm [col.3;ln1-5]. The thickness of the dielectric material is 18 nm (reads on limitation) [col.4;ln1-5].
It is noted that above combination is not the preferred embodiment. However, enough information is available that would allow one to reasonably conclude that the above combination is possible. Thus, making it obvious to arrive at the instant invention in the absence of new or unexpected results. 

Response to Arguments
Applicant’s remarks: see pages 3-4 of remarks filed 6/30/2020.
The Position of The Office: The disclosure of Phillip ‘529 reads on the instant invention. The outermost layer includes titanium dioxide which reads on dielectric material. Therefore, the above rejections stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763